Citation Nr: 1012412	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the reduction of the evaluation of the Veteran's 
right knee instability, from 10 percent disabling to 
noncompensably disabling, was proper.

2.  Whether the reduction of the evaluation of the Veteran's 
left knee instability, from 10 percent disabling to 
noncompensably disabling, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Reno, Nevada (RO).


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO reduced the 
disability evaluations for both the Veteran's right knee 
instability, and his left knee instability, from 10 percent 
disabling to noncompensably disabling.

2.  The February 2007 rating decision, wherein the RO 
reduced the disability evaluations assigned for the 
Veteran's right knee instability and his left knee 
instability from 10 percent disabling to noncompensably 
disabling, was made without adherence to applicable 
adjudication standards as reflected in the applicable law 
and regulations, and is therefore void ab initio.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent evaluation 
for right knee instability are met.  38 C.F.R. § 3.105(e) 
(2009).

2.  The criteria for restoration of a 10 percent evaluation 
for left knee instability are met.  38 C.F.R. § 3.105(e) 
(2009).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a reduction in an evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons.  In addition, 
the RO must notify the claimant that he has 60 days to 
present additional evidence showing that compensation should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2009).  By an August 3, 2006, rating decision, and an 
August 15, 2006, notice letter to the Veteran, the RO 
satisfied these procedural requirements.  The Veteran did 
not submit argument or evidence, or request a hearing.

After completing the predetermination procedures specified 
in 38 C.F.R. § 3.105(e), the RO must send the Veteran 
written notice of the final action.  This notice must set 
forth the reasons for the action and the evidence upon which 
the action is based.  Id.  Where a reduction of benefits is 
found warranted following consideration of any additional 
evidence submitted, and the reduction was proposed under the 
provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary 
of the final action expires.  Id.  

In accordance with 38 C.F.R. § 3.105(e), the RO had 
previously provided the Veteran with appropriate notice 
regarding the proposed reduction by letter mailed in August 
2006; as the final action was not promulgated until February 
2007, the RO afforded the Veteran more than the required 60 
days to submit additional evidence.  However, the effective 
date of the reduction was assigned in violation of 38 C.F.R. 
§ 3.105(e).  Although the final rating action was dated in 
February 2007, notice of that action was not mailed to the 
Veteran until March 6, 2007.  The effective date of the 
reduction, May 1, 2007, was 55 days after the date of notice 
to the Veteran of the final rating action.  Thus, the 
effective date of the reduction assigned was prior to the 
last day of the month in which the 60-day period from the 
date of the notice of the final action expired.

Because the RO failed to comply with the provisions of 38 
C.F.R. § 3.105(e), the reduction of the ratings for the 
Veteran's right knee instability and left knee instability 
is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995) (holding that when an RO reduces a claimant's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  Accordingly, 
restoration of a 10 percent rating for both the Veteran's 
right knee instability, and left knee instability, effective 
from September 29, 2004, is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The record 
reflects that the Veteran was not apprised of the provisions 
of 38 C.F.R. § 3.105(e).  However, given that the decision 
above amounts to a grant of the benefits sought by the 
Veteran on appeal, the Board finds that further action to 
comply with these requirements is not required.  See ATD 
Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


ORDER

Restoration of a 10 percent evaluation for right knee 
instability is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

Restoration of a 10 percent evaluation for left knee 
instability is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


